FILED
                              NOT FOR PUBLICATION                           DEC 6 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FERNANDO C. SOSA,                                No. 12-71546

               Petitioner,                       Agency No. A070-663-257

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Fernando C. Sosa, a native and citizen of Ecuador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen

removal proceedings to seek relief under the Convention Against Torture (“CAT”).

We review for abuse of discretion the BIA’s denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Sosa’s motion to reopen as

untimely where the motion was filed over seven years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and the BIA acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for CAT relief. See Najmabadi, 597 F.3d at 986 (agency may deny a motion to

reopen based on failure to establish a prima facie case for the relief sought); see

also Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (“vague

and conclusory allegations” insufficient to establish prima facie eligibility). We

reject Sosa’s claim that the BIA erroneously required corroboration.

      PETITION FOR REVIEW DENIED.




                                           2